The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
	Claim 1, 4, 5, 30 and 31 is/are rejected under 35 U.S.C. 103 as being
unpatentable over Hirano 7,775,904 in view of Hirano 2009-0280926
As to claim 1 and 4, Hirano ‘904 shows a golf club head with a hosel for attachment of a shaft formed of a metal shell body (col. 3, ln. 5) having a hollow interior “I” and having an overall volume of at least 400 cc (col. 7, ln. 39) with the well-known structural features of such clubs considered clearly anticipated.  
Hirano shows and a center of gravity at least approximately 44 mm behind said striking facet in his “GL” shown in his TABLE 1 where the total length L is shown to be 118mm and not greater than 50% of the distance between said striking face and said rear surface.
Where his thickness tc of his top crown is set not less than .3mm-2mm (col. 4, ln. 56), such meets the limitation of having a thickness of approximately 0.45 mm to no greater than approximately 0.75 mm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
The bottom sole having a thickness ts is .5-4mm meeting the limitation  of at least approximately 0.85 mm and said rear wall 9 having a thickness of at least approximately 6 mm as shown by measurement “TL” in TABLE 1 that  forms a mass on an inner surface of said rear surface and wherein said mass is formed of the same material as said shell body and extends into the interior of said shell in line with a thickest section of said striking face; and wherein said rear wall thickness is approximately twice a maximum thickness of said ball striking face “tf” of .2-4mm (col. 3, ln. 20)  is disclosed. Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 
The only discussion in Hirano lacking pertains to any thickness of his side portion 6.  Hirano ‘926 describes at paragraph [0071-0072] a "Thickness" of the side 
portion 6 and side major part 6a are preferably not less than 0.65 mm showing a range meeting the claimed limitation that such is greater than approximately 0.75 mm.
  	Claim 5 is met where the thicknesses of the crown and skirt are shown as set forth above. 
Claim 30 is disclosed where a loft of 11.5 is less than the claimed 13 degrees (col. 7, ln. 63).
The overlapping range of the crown thickness as recited in claim 31 is considered obvious for the reasons set forth above. 
  


 	

Conclusion
Applicant's arguments filed 8/30/22 have been fully considered but they are not persuasive as set forth above in the ground for rejection.
Rejections Under 35 U.S.C. §112 
 Applicant’s amendments and remarks are noted and these rejections have not been sustained. 
Rejections Under 35 U.S.C. §103 
Applicantls remarks are considered moot in view of the new grounds for rejection to the broader amended claimes. 
For the record with respect to applicant’s remarks MyGolfSpy as not being prior art against the present application, the examiner does not agree as MyGolfSpy is applied in the rejection to show what is old and well-known in golf and the ordinary level of skill when it comes to the considerations of the CG when designing a golf club.  Quite clearly applicant has not discovered the importance of the location of the CG and the effects it location has on a golf club for a particular design. References which do not qualify as prior art because they postdate the claimed invention may be relied upon to show the level of ordinary skill in the art at or around the time the invention was made. Ex parte Erlich, 22 USPQ 1463 (Bd. Pat. App. & Inter. 1992).  In the instant case, applicant has not shown where the substance of what is know about the location of the center of gravity in a golf club contained in the reference was not well-known or that he has made any particular discovery with respect to the positioning of the CG within a golf club. Further made of record in response to this action is Golfalot having a publication date of 5/30/2014 further showing the general ordinary level of skill with respect to the CG. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. 
If attempts to reach the examiner by telephone are unsuccessful, communication via email at the above address may be found more effective. Where current PTO internet usage policy does not permit an examiner to initiate communication via email, such are at the discretion of the applicant.  However, without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/Primary Examiner, Art Unit 3711